The plaintiff recovered a judgment in this case, enjoining the defendant from the transaction of business on its own land. Damages have also been awarded to the plaintiff as compensation for the injury complained of. The question arising upon the appeal is whether the facts found in the case sustain the conclusion of law.
The act of the defendant, which is the basis of the recovery, is that it is burning soft coal to generate steam in the manufacture of natural carbonic gas. The plaintiff has no right to complain of the manner in which the defendant is transacting its business unless it is in violation of some legal right which he may assert against the defendant. It is important, therefore, to state the facts which the court found, and which it is contended support the judgment. The claim of the plaintiff is that his dwelling house, in consequence of the business which the defendant is engaged in, has been rendered uncomfortable. It is found that this dwelling house is situated in a district so sparsely settled that it may properly be called neither a residence, factory nor business neighborhood. It is a country district near the village of Saratoga, which is appropriate for country homes, although not as yet so appropriated by others than the plaintiff himself. The defendant is and has been for some time engaged in the manufacture and development of natural carbonic gas, maintaining a plant with buildings and machinery thereon for that purpose upon lands adjoining the plaintiff's premises. This plant is operated by steam power used to compress natural gas extracted from *Page 52 
mineral springs into semi-solid form convenient for shipment to the market. There are several frame buildings, an iron gasometer and two ninety-feet smokestacks. These smokestacks are eight hundred and forty feet distant from the plaintiff's residence. Soft coal is used in the boilers to generate the steam for the purpose of operating the plant, and from about two and one-half to four tons of soft coal are used daily by the defendant corporation. It may, I think, be assumed, although the fact is not found distinctly, that the defendant's business must be carried on, if at all, in the vicinity of mineral springs, and hence the defendant's plant was located with reference to that fact.
Of course volumes of smoke are emitted from the smokestacks produced by the use of soft coal, especially when the fires are freshened, as they are twice an hour. It is also found that there are times when the direction of the wind is such that the smoke blows down upon the plaintiff's house, and at other times when the atmosphere is dense and the wind right that clouds of smoke proceeding from the chimneys gather and settle about the plaintiff's house, sometimes obscuring it from view. This annoyance it seems is not continuous, but exists when the wind is in the right direction and the atmosphere is dense. The language of the finding on this subject is this: "That said smoke when the wind is in the proper direction and the condition of the atmosphere is right comes down and around plaintiff's house and premises." That the smoke and soot emitted from the chimneys has caused the exterior of the plaintiff's house to become discolored and has caused plaintiff and his family discomfort and annoyance and some financial injury, and that this is all caused by the use of soft coal. It is also found that the defendant could obviate this inconvenience or annoyance by the use of anthracite coal in its plant and would obtain the same result in manufacture, although at greater expense, and, hence, that the present use of soft coal is not a necessary use for the practical management and running of its plant.
The court in its findings expressly negatived some facts *Page 53 
which the plaintiff sought to establish. It is found that no injury has been occasioned by the use of soft coal by the defendant to the trees or shrubbery of the plaintiff; that the use of soft coal by the defendant has not caused any injury to the health of the plaintiff or his family for which damages could be recovered; that there is nothing to show that plaintiff's house would not by this time require washing and painting even if it had not been soiled by the smoke from the defendant's plant; that no permanent injury has been done by the use of soft coal by the defendant to the plaintiff's furniture or to the interior decorations of his house. As a conclusion of law the court held and decided that the use of soft coal by the defendant in the operation of its plant is not a reasonable or necessary use, and that the discomfort and damage to the plaintiff are occasioned by the unreasonable use by the defendant of its property, and, therefore, that the defendant should be enjoined, restrained and forbidden from burning soft coal in the operation of its plant for the purpose of generating steam. There is no finding in the record that the defendant was guilty of any negligence in the operation of its plant or the conduct of its business, nor is there any finding that the use of soft coal as described in the findings referred to is per se a nuisance. The appeal, therefore, presents the single question whether upon the facts found there is any support for the judgment.
The principal authority upon which the learned counsel for the plaintiff relies in support of the judgment is the case ofBohan v. Port Jervis G.L. Co. (122 N.Y. 18). It seems to me that there is a very material distinction between that case and the one at bar. The act there complained of was the use of naphtha in the manufacture of gas. The defendant erected a tank on its own premises, the southern side of which was within a few feet of plaintiff's premises. It was found that naphtha is an offensive, noxious, unhealthy and sickening mineral substance, destructive to the health and comfort of those required to be and remain in close proximity to it; that the defendant's tank was erected and is maintained *Page 54 
in a negligent and unskillful manner and by reason of the negligence and want of care upon the part of the defendant in the construction, use of and maintenance of said tank, and the negligent and unskillful manufacture of gas from naphtha, the defendant maintains a nuisance injurious to the comfort and enjoyment of the plaintiff and to the rental value of his premises. So that there was an allegation in that case, not only of negligence on the part of the defendant, but it was charged with maintaining a nuisance; and the character of naphtha as described in the allegation is widely different from anything that may be said in regard to the emission of smoke resulting from the use of soft coal. Moreover, the location of the tank within a few feet of the plaintiff's premises was an important element in the case which is absent from the case at bar. That case was tried before a jury and a general verdict rendered in favor of the plaintiff, so that all the facts alleged in the complaint must be deemed to have been found by the jury against the defendant. In the case at bar the trial was before the court and the judgment rests upon distinct findings of fact. The findings in this case practically negatived all the facts which were the basis of the recovery in the case referred to.
It is quite true that in the case at bar the court held as a conclusion of law that the use of soft coal in the operation of the defendant's plant was not a reasonable or necessary use of its own property. That of course is not in any sense a finding of fact, but a conclusion of law. What acts are to be considered reasonable or unreasonable is a question which has been very much discussed, and there is abundance of authority on the subject. When we say that an act is reasonable we mean that it is conformable or agreeable to reason. A reasonable act signifies such an act as the law requires or permits. (1 Blackstone's Com. 70; 2 Bouvier [Rawle's rev.], 828.) A reasonable use by one of his own property is a conclusion derived from reason or the intellectual process of argument. In this case there is no dispute whatever in regard to the facts. The defendant used soft coal to generate steam, *Page 55 
and that is the end of the discussion as to the facts, but whether such use is a reasonable use is a pure question of law. If the defendant acted reasonably in establishing its factory near a mineral spring and operated it, using soft coal to generate steam, that is the end of the discussion so far as it concerns the defendant. There is no principle of law better established than this: When the direct fact in issue is established by undisputed evidence and such fact is decisive of the case, a question of law is raised and the court should decide it. It is not for the jury to find in such a case as this that the defendant's conduct of its business was unreasonable. That is something which the court must decide as matter of law, and in this case the finding of the court is one of law and not of fact. (Wright v. Bank of Metropolis, 110 N.Y. 237; Avery v.N.Y.C.  H.R.R.R. Co., 121 N.Y. 31; Ryan v. M.R. Co., Id. 126; Moore v. Francis, Id. 199; Hazzard v. Flury,120 N.Y. 223; Reilly v. Dodge, 131 N.Y. 153; Bryden v.Bryden, 11 Johns. *187; Hunt v. Maybee, 7 N.Y. 266;Dascomb v. Buffalo, etc., R.R. Co., 27 Barb. 221; Cumpston
v. McNair, 1 Wend. 457; Carroll v. Upton, 3 N.Y. 272;Craig v. Parkis, 40 N.Y. 181; Hedges v. H.R.R.R. Co.,49 N.Y. 223; Martin-Barris Co. v. Jackson, 24 App. Div. 354;People ex rel. Hogan v. French, 119 N.Y. 493.) The citation of so many authorities in support of the proposition stated would seem to be a work of supererogation; but inasmuch as it is contended with great earnestness that the finding is one of fact, I thought it useful to cite the authorities that decide the point which was presented in various forms and under a great variety of circumstances.
Assuming, as I think we must, that the finding is simply a statement of law, the case is reduced to the simple inquiry whether the use of soft coal by the defendant, in the transaction of its business, is, as matter of law, violative of some legal right of the plaintiff as against the defendant. In the BohanCase (supra) the rule that in general controls such a controversy as this was stated in this language: "The principle that one cannot recover for injuries sustained from lawful acts *Page 56 
done on one's own property without negligence and without malice is well founded in the law. Every one has the right to the reasonable enjoyment of his own property, and so long as the use to which he devotes it violates no rights of others, there is no legal cause of action against him. The wants of mankind demand that property be put to many and various uses and employments, and one may have, upon his property, any kind of lawful business, and so long as it is not a nuisance, and is not managed so as to become such, he is not responsible for any damage that his neighbor accidentally or unavoidably sustains. Such losses the law regards as damnum absque injuria." That case was decided in the Second Division of this court and encountered a vigorous dissent in which two members of the court joined. The result does not, in my opinion, necessarily control the decision in the case at bar. The law applicable to the questions involved in the present case has been stated and settled in a more recent case in this court. I refer to the case of Booth v. Rome, W.  O.R.R.Co. (140 N.Y. 267). In that case the decision of this court was unanimous and the opinion was written by Chief Judge ANDREWS, in which the principle was stated in the following language: "The general rule that no one has absolute freedom in the use of his property, but is restrained by the co-existence of equal rights in his neighbor to the use of his property, so that each in exercising his right must do no act which causes injury to his neighbor, is so well understood, is so universally recognized, and stands so impregnably in the necessities of the social state, that its vindication by argument would be superfluous. The maxim which embodies it is sometimes loosely interpreted as forbidding all use by one of his own property which annoys or disturbs his neighbor in the enjoyment of his property. The real meaning of the rule is that one may not use his own property to the injury of any legal right of another. The cases are numerous where the lawful use of one's property causes injury to adjacent property, for which there is no remedy, because no right of the adjacent owner is invaded, although he suffers injury. * * * *Page 57 
But whether a particular act done upon, or a particular use of one's own premises constitutes a violation of the obligations of vicinage, would seem to depend upon the question whether such act or use was a reasonable exercise of the right of property, having regard to time, place and circumstances. It is not everything in the nature of a nuisance which is prohibited. There are many acts which the owner of land may lawfully do, although it brings annoyance, discomfort or injury to his neighbor, which aredamnum absque injuria. * * * The test of the permissible use of one's own land is not whether the use or the act causes injury to his neighbor's property, or that the injury was the natural consequence, or that the act is in the nature of a nuisance, but the inquiry is, was the act or use a reasonable exercise of the dominion which the owner of property has by virtue of his ownership over his property, having regard to all interests affected, his own and those of his neighbors, and having in view also public policy."
Applying these principles to the case at bar, the question is whether a person residing in a city, village or other locality where manufacturing is carried on by the use of steam power has the legal right to exemption from annoyance or discomfort resulting from the use of soft coal. The decisions of this court must be the guide in the solution of such a question. InCogswell v. N.Y., N.H.  H.R.R. Co. (103 N.Y. 10) Judge ANDREWS laid down the rule in these terms: "The compromises exacted by the necessities of the social state, and the fact that some inconvenience to others must of necessity often attend the ordinary use of property, without permitting which there could in many cases be no valuable use at all, have compelled the recognition, in all systems of jurisprudence, of the principle that each member of society must submit to annoyances consequent upon the ordinary and common use of property, provided such use is reasonable, both as respects the owner of the property and those immediately affected by the use, in view of time, place and other circumstances." In the earlier case of Campbell v.Seaman (63 N.Y. 568) the rule was stated by Judge EARL in language somewhat different, but to *Page 58 
the same effect: "It is a general rule that every person may exercise exclusive dominion over his own property and subject it to such uses as will best subserve his private interests. Generally, no other person can say how he shall use or what he shall do with his property. But this general right of property has its exceptions and qualifications. Sic utere tuo ut alienumnon lœdas is an old maxim which has a broad application. It does not mean that one must never use his own so as to do any injury to his neighbor or his property. Such a rule could not be enforced in civilized society. Persons living in organized communities must suffer some damage, annoyance and inconvenience from each other. For these they are compensated by all the advantages of civilized society. If one lives in the city he must expect to suffer the dirt, smoke, noisome odors, noise and confusion incident to city life."
The contention of the plaintiff in the present case is that the defendant in the operation of its manufacturing plant should have used anthracite coal instead of soft coal. It is found that this change must involve an additional expense upon the defendant. The amount of that additional expense has not been found, but it is found that in order to conduct the defendant's business from two and one-half to four tons of coal per day must be burned. The defendant cannot carry on its business without observing due economy in its management. If it can be compelled by the plaintiff for his own comfort to impose additional burdens upon the business, the result may be the loss of reasonable profits, and it may be in the destruction of the business entirely. If the plaintiff can legally demand that the defendant must use anthracite coal instead of soft coal, there is no reason why he may not demand other changes that would enhance his own comforts or enjoyment of his property. It is fair to assume from the findings that the defendant consumes on an average of three tons of coal per day. In the course of a year it is necessary, therefore, to burn about a thousand tons, and as the cost of hard coal would be about two dollars per ton more than that of soft coal, it would *Page 59 
require the defendant to increase the expense of operating its plant in the sum of about two thousand dollars annually. There is nothing in the record to show that the business which the defendant is conducting is a very profitable one. It may well be that the business has not yet produced any profit whatever, and such an increase in the expense might not only absorb the profits, but result in a loss. It has been said that the power to tax includes the power to destroy, and if the plaintiff or other parties similarly situated, armed with the decree of the court, can compel the defendant to make the changes suggested by the judgment in this case for his own comfort, the application of such a principle might go far to render the defendant's property and business worthless.
It is quite difficult, if not impossible, to state from the findings, with any degree of accuracy, just what the legal injury is of which the plaintiff complains. No injury has been suffered from the use of soft coal to the trees, shrubbery or the grounds of the plaintiff, nor to his health or that of his family. The smoke and dust have not injured his house either in the interior or exterior, or the furniture or decorations. It was not shown or found that the conduct of the defendant's business discolored the plaintiff's house in any way. The present condition in that respect, whatever it is, is due to ordinary use and the lapse of time. The judgment must stand, if at all, upon that vague and somewhat fanciful claim that his home is not as comfortable as it would have been if the defendant's business was not carried on at all, or carried on in some different manner, or by the use of other materials at greater expense. No tangible legal right of the plaintiff as against the defendant has been or is violated, since whatever effect the operation of the defendant's business and the use of its own property has upon that of the plaintiff in diminishing his personal comfort is one of the results or incidents of residing in a locality where manufacturing is lawfully and necessarily carried on. All the cases hold that the plaintiff or other parties similarly situated must endure some inconvenience or some degree of discomfort, and I am unable to see why the *Page 60 
facts of this case as found do not bring it within the operation of that principle.
We are not making law for this case merely. A legal principle is involved of far-reaching importance. Whatever we decide in this case must apply to every manufactory or manufacturing establishment in the state. It is a question of comfort on the part of the plaintiff. On the part of the defendant it may be a question of life or death, and it certainly is a question of the right to conduct a business such as that which the defendant is engaged in with good judgment and reasonable economy. There is no question such as was involved in the Bohan case, of noxious smells and poisonous vapors due to the use of naphtha, which it was alleged and found was detrimental to health. In the present case it is a question as to how far the defendant may be compelled to increase the expenses of its business in order to secure greater comfort for the plaintiff in the enjoyment of his home. Has he a legal right to demand that his property shall be exempt from smoke, dust or cinders on certain occasions when the wind is in the right direction, or the atmosphere in the right condition to produce the discomforts of which the plaintiff complains? Unless such a legal right exists the judgment in this case is wrong, since it imposes a burden upon the defendant's business greatly in excess of any monetary or other loss resulting from the use of soft coal. It seems to me that within the principles announced by this court and which have been stated, that no such legal right exists, and, hence, the judgment should be reversed and a new trial granted, costs to abide the event.
GRAY, WERNER, WILLARD BARTLETT and CHASE, JJ., concur with VANN, J.; O'BRIEN, J., reads dissenting opinion; CULLEN, Ch. J., absent.
Judgment accordingly. *Page 61